                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION

SHAWN POPE                                                                          PLAINTIFF

       v.                             CIVIL NO. 3:17-cv-3099-MEF

NANCY A. BERRYHILL, Acting
Commissioner, Social Security Administration                                        DEFENDANT

                                      FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration regarding

her application for Disability Insurance Benefits. The parties have consented to entry of final

judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with

any appeal to the Court of Appeals for the Eighth Circuit. The Court, having reviewed the record,

the administrative transcript, the briefs of the parties, the applicable law, and the parties having

waived oral argument, finds as follows, to-wit:

       For the reasons announced by the Court on the record on November 16, 2018, the Court

finds that the decision of the Commissioner of Social Security is supported by substantial evidence,

and the same is hereby affirmed.

       IT IS SO ORDERED this the 16th day of November, 2018.

                                                     /s/ Mark E. Ford
                                                     HON. MARK E. FORD
                                                     UNITED STATES MAGISTRATE JUDGE
